162 F.3d 1167
Jefri AALMUHAMMED, Plaintiff-Appellant,v.Spike LEE; Forty Acres and a Mule Filmworks, Inc.; By anyMeans Necessary Cinema, Inc.; Warner Brothers, a division ofTime-Warner Entertainment LP; Victor Company of Japan, Ltd.;Largo International NV; Largo Entertainment, Defendants-Appellees.
No. 97-55403.D.C. No. CV-95-07885-JSL.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 5, 1998.Decided Oct. 29, 1998.

Appeal from the United States District Court for the District of Central District of California J. Spencer Letts, District Judge, Presiding.
Before CANBY, NOONAN and KLEINFELD, Circuit Judges.

ORDER

1
We are compelled to dismiss this appeal for lack of jurisdiction.  The order and judgment appealed from says "The Court may amend or amplify this order with a more specific statement of the grounds for its decision."  We held in National Distrib., Agency v. Nationwide Mutual Ins. Co., 117 F.3d 432 (9th Cir.1997), that the identical language in another judgment by the same district judge prevented finality because "the court left open the possibility that the court might change its ruling" and no separate final judgment was subsequently entered.  We are unable to distinguish the two cases.


2
Accordingly, this appeal is DISMISSED.  Because this panel has prepared and heard argument on the merits, any subsequent appeal of this case shall be referred to this panel for consideration.  The district court is requested to "amend or amplify" its order, or enter final judgment without amendment or amplification, within 90 days.